DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending and examined below.	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180229372 A1 (“Breazeal”).

As per Claim 1, Breazeal discloses a communication robot comprising: 
a body part (see ¶ 18—“body”); 

an eyeball part provided on the head part and configured to be able to change a position of a black eye (see ¶ 40—“eye”); 
a control unit configured to control a line-of-sight direction by changing at least one of the orientation of the head part and the position of the black eye (see ¶ 36— the social robot may be controlled to provide attention to people”); and 
an acquisition unit configured to acquire a reference direction of a communication target (see ¶ 42—“detected human faces”), 
wherein in order to direct the line-of-sight direction to the reference direction, when the reference direction is included in a specified range previously determined for a current line-of- sight direction, the control unit directs the line-of-sight direction to the reference direction by changing the position of the black eye without changing the orientation of the head part, whereas when the reference direction is not included in the specified range, the control unit directs the line-of-sight direction to the reference direction by changing both the orientation of the head part and the position of the black eye (see ¶ 48—“Motion will track with eye at first, but if it makes it move too far enough to the side of the screen, the social robot will turn its head to try to keep looking at the thing that is interesting but doing so with its eye preferably centered on the screen”).

As per Claim 2, Breazeal discloses a communication robot comprising: 
a body part (see ¶ 18—“body”); 

an eyeball part provided on the head part and configured to be able to change a position of a black eye (see ¶ 40—“eye”); 
a control unit configured to control a line-of-sight direction by changing at least one of the orientation of the head part and the position of the black eye (see ¶ 36— the social robot may be controlled to provide attention to people”); and 
an acquisition unit configured to acquire a reference direction of a communication target (see ¶ 42—“detected human faces”), 
wherein in order to direct the line-of-sight direction to the reference direction, the control unit can execute one of first control and second control, in which in the first control, the control unit directs the line-of-sight direction to the reference direction by changing the position of the black eye without changing the orientation of the head part and then changing both the orientation of the head part and the position of the black eye, and in the second control, the control unit directs the line-of-sight direction to the reference direction by changing both the orientation of the head part and the position of the black eye and then changing the position of the black eye without changing the orientation of the head part (see ¶ 48—“Motion will track with eye at first, but if it makes it move too far enough to the side of the screen, the social robot will turn its head to try to keep looking at the thing that is interesting but doing so with its eye preferably centered on the screen”).

As per Claim 3, Breazeal further discloses wherein when the reference direction is included in a specified range previously determined for a current line-of-sight direction, the 

As per Claim 4, Breazeal further discloses an utterance unit configured to utter to the communication target, wherein the control unit directs the line-of-sight direction to the reference direction at a timing when the utterance unit starts uttering (see ¶ 83—“the social robot may engage in asking users questions”).

As per Claim 5, Breazeal further discloses a detection unit configured to detect an utterance of the communication target, wherein the control unit directs the line-of-sight direction to the reference direction at a timing when the detection unit detects the utterance of the communication target (see ¶ 51—“For example, regarding a skill that is more ambient and long-term, like a music skill, a user may say "Hey buddy, Play me some Jazz". In response, the social robot may orient to the user and say "no problem"”).

As per Claim 6, Breazeal further discloses wherein when both the orientation of the head part and the position of the black eye are changed, the control unit controls the orientation of the 

As per Claim 7, Breazeal discloses a non-transitory computer readable medium storing a control program for controlling a communication robot comprising a body part, a head part configured to be able to change its orientation with respect to the body part, and an eyeball part provided on the head part and configured to be able to change a position of a black eye, the control program causing a computer to execute: 
acquiring a reference direction of a communication target (see ¶ 42—“detected human faces”); 
evaluating whether the reference direction is included in a specified range previously determined for a current line-of-sight direction determined by the orientation of the head part and the position of the black eye (see ¶ 48—“Motion will track with eye at first, but if it makes it move too far enough to the side of the screen, the social robot will turn its head to try to keep looking at the thing that is interesting but doing so with its eye preferably centered on the screen”); 
performing first control, when it is evaluated that the reference direction is included inside the specified range previously determined for the current line-of-sight direction, by changing the position of the black eye without changing the orientation of the head part in order to direct the line-of-sight direction to the reference direction (see ¶ 48—“Motion will track with eye at first, but if it makes it move too far enough to the side of the screen, the social robot will turn its head to try to keep looking at the thing that is interesting but doing so with its eye preferably centered on the screen”); and 
performing second control, when it is evaluated that the reference direction is not included inside the specified range previously determined for the current line-of-sight direction, by changing both the orientation of the head part and the position of the black eye in order to direct the line-of-sight direction to the reference direction (see ¶ 48—“Motion will track with eye at first, but if it makes it move too far enough to the side of the screen, the social robot will turn its head to try to keep looking at the thing that is interesting but doing so with its eye preferably centered on the screen”).

As per Claim 8, Breazeal discloses a non-transitory computer readable medium storing a control program for controlling a communication robot comprising a body part, a head part 
acquiring a reference direction of a communication target (see ¶ 42—“detected human faces”); and 
directing a line-of-sight direction determined by the orientation of the head part and the position of the black eye to the reference direction by changing the position of the black eye without changing the orientation of the head part and then changing both the orientation of the head part and the position of the black eye (see ¶ 48—“Motion will track with eye at first, but if it makes it move too far enough to the side of the screen, the social robot will turn its head to try to keep looking at the thing that is interesting but doing so with its eye preferably centered on the screen”).

As per Claim 9, Breazeal discloses a non-transitory computer readable medium storing a control program for controlling a communication robot comprising a body part, a head part configured to be able to change its orientation with respect to the body part, and an eyeball part provided on the head part and configured to be able to change a position of a black eye, the control program causing a computer to execute: 
acquiring a reference direction of a communication target (see ¶ 42—“detected human faces”); and 
directing a line-of-sight direction determined by the orientation of the head part and the position of the black eye to the reference direction by changing both the orientation of the head part and the position of the black eye and then changing the position of the black eye without changing the orientation of the head part (see ¶ 48—“Motion will track with eye at first, but if it makes it move too far enough to the side of the screen, the social robot will turn its head to try to keep looking at the thing that is interesting but doing so with its eye preferably centered on the screen”).

Conclusion

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666